Citation Nr: 0800631	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right rotator cuff disability.

2.  Entitlement to a rating in excess of 40 percent for a 
lower back disability. 

3.  Entitlement to a rating in excess of 10 percent for anal 
fistula.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to June 
1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.

In September 2006, the veteran submitted a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  To date, this claim has not been 
adjudicated.  As such, it is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his April 2005 substantive appeal, the veteran indicated 
that he desired to have a Travel Board hearing.  The veteran 
was scheduled for a hearing in June 2007, but he failed to 
report.  In September 2007, the veteran indicated that he was 
not in fact a no-show, but rather he had wanted to reschedule 
his hearing so as to have time to appoint a representative.  
The veteran also reiterated his desire to have a hearing.  In 
this regard, it is observed that the address the veteran 
provided in his September 2007 correspondence, is different 
from the address to which the reminder for his previously 
scheduled hearing was sent in May 2007, and that the veteran 
has now appointed a representative.  

While the veteran did not initially file to reschedule his 
hearing, upon the appointment of a representative, a request 
to reschedule was promptly filed.  Given this, and the 
confusion regarding the veteran's correct mailing address, 
the request for a new hearing will be honored.  
  
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
Atlanta RO before a member of the Board of 
Veterans' Appeals at the earliest 
available opportunity. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

